OPINION ON REHEARING
PER CURIAM.
We agree with the appellee that this cause should be remanded for a new trial solely on the issue of appellants’ damages rather than for reinstatement of the damage award returned by the jury. Accordingly, we modify our opinion of August 11, 1982 to the extent that we remand this cause for retrial solely on the issue of the damages incurred by appellants as a consequence of appellee’s breach of lease. With the exception of our determination that the damages issue must be retried, the jury verdict determining appellee’s liability to the appellants is reinstated. In all other respects the appellee’s motion for rehearing is denied.
ANSTEAD and HURLEY, JJ., and MINER, CHARLES E., Jr., Associate Judge, concur.